Citation Nr: 0732010	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids, status post hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from May 1969 to August 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The Board notes that the veteran requested a Travel Board 
hearing in conjunction with this current claim.  The hearing 
was scheduled for June 2007 at the Atlanta, Georgia RO.  The 
veteran subsequently contacted the RO and cancelled the 
hearing.  He has made no attempt to reschedule the hearing.  
Thus, the Board finds that the veteran's request for a 
hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that the RO should have 
increased his service-connected disability rating for 
hemorrhoids.  In particular, the veteran reports that the 
condition of his hemorrhoids continues to worsen, and that 
this decline warrants a higher rating.  The veteran was 
originally granted service connection for hemorrhoids in a 
rating decision dated November 1971.  In April 2004, the RO 
issued a rating decision that denied the veteran's request 
for a higher compensable rating.  The veteran then requested 
that the claim be reviewed before a decision review officer 
(DRO).  In December 2004, the DRO evaluated the veteran's 
hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336 as 
10 percent disabling, effective October 6, 2003.

The Board notes that the claims folder includes numerous VA 
and private medical records.  VA records associated with the 
claims file show that the veteran had three 
hemorrhoidectomies in June 1971, November 1971, and April 
1984.  The veteran subsequently underwent two 
sphincterotomies in April 1986 and January 2005, and had 
additional procedures done to repair anal fissures.  The 
Board notes that the private medical records submitted by the 
veteran are unrelated to the current claim.  

Following the January 2005 sphincterotomy, the veteran 
submitted a request to the RO in which he sought a temporary 
total evaluation of 100 percent while he recuperated from the 
procedure.  The RO granted the veteran's request in a rating 
decision dated April 2005.  At that same time, the RO also 
granted the veteran separate service connection under 38 
C.F.R. § 4.114, Diagnostic Code 7335 for anal fistula, status 
post fistulectomy with anal stricture, status post 
sphincterotomy associated with hemorrhoids.  The RO evaluated 
that condition as 10 percent disabling, effective March 1, 
2005.   

The Board observes that the veteran was afforded a VA 
Compensation and Pension Examination (C&P) in December 2003 
to assess the severity of the veteran's hemorrhoids and anal 
fistula.  The veteran reported at the time of the examination 
that he experienced stool leakage as a result of his 
hemorrhoids and anal fistula, and that the leakage occurred 
in slight amounts through out the day.  The veteran indicated 
that he did not wear protective pads, but that he missed 
approximately 8-10 days per year from work because of this 
problem.  The veteran also reported that he had frequent 
recurring hemorrhoids.

Upon physical examination, the examiner noted the presence of 
external hemorrhoids on the veteran's rectum.  The examiner 
also found evidence of frequent recurrence with excessive 
redundant tissue as well as anal tags, but did not find 
evidence of thrombosis or bleeding.

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992)(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).  The Board observes that the veteran in this 
instance has not been given a medical examination since 
December 2003.
      
In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Atlanta.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA-generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  In this case, a notation on the April 
2005 rating decision indicated that the veteran was scheduled 
for an examination in August 2005.  These records are not 
currently associated with the claims file and must be 
obtained.  Therefore, the RO should request all VA medical 
records pertaining to the veteran that are dated from 
February 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from February 2005 to the present.  
All efforts to obtain these records should 
be fully documented, and the VA medical 
facilities should provide a response if 
all of the records have already been 
provided.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

2.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner must assess the severity of 
the veteran's hemorrhoids, and include a 
discussion as to whether the hemorrhoid 
disability is manifested by persistent 
bleeding with secondary anemia.  The 
examiner must provide a complete rationale 
for any stated opinion.  

The examiner should differentiate, if 
possible, the symptoms attributable to the 
service-connected anal fistula disability, 
and include a discussion of whether the 
anal fistula is healed or slight, without 
leakage; whether there is constant slight, 
or occasional moderate leakage; whether 
there are occasional involuntary bowel 
movements, necessitating wearing of pad; 
whether there is extensive leakage and 
fairly frequent involuntary bowel 
movements; or whether there is a complete 
loss of sphincter control.  The examiner 
is asked to express an opinion as to which 
of the veteran's symptoms, if any, are 
attributed to hemorrhoids, and which of 
the symptoms, if any, are attributed to 
the service-connected anal fistula, or 
other disability. The examiner must 
provide a complete rationale for any 
stated opinion. 
  
3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



